         Case 1:19-cr-00318-JMF Document 104 Filed 06/08/20 Page 1 of 2




                                                                   June 8, 2020


VIA ECF
The Honorable Jesse M. Furman
District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                                          Re: United States v. Ifeanyi Eke
                                              19-cr-00318 (JMF)

Dear Judge Furman:

        Please recall that I represent Mr. Ifeanyi Eke in his defense of the above-referenced
matter. I write to request that Your Honor modify and amend the motion schedule initially set by
this Court on March 9, 2020, and modified by order of this Court on May 4, 2020. An extension
is necessary to enable defense counsel to complete the review of all discovery and schedule
adequate time to review the discovery with Mr. Eke. The defense has consulted with the
Government who has no objection to this request.

       As indicated in our initial request for an extension of the motion schedule, we had not
received a portion of the discovery in Mr. Eke’s case from his former attorneys. The Government
was reproducing this portion of discovery for the defense and anticipated that the duplicate copy
would be mailed to us shortly thereafter. On or about May 19, 2020, we received the hard drive
containing the remaining portion of the discovery, and we have been working diligently to
address the voluminous materials, including bank records, email archives, and location history
data. We anticipate completing our review this week.

       We continue to have no access to Mr. Eke at this time except for periodic half-hour
phone calls, which are not conducive to proper discovery review. Additionally, we have sent
         Case 1:19-cr-00318-JMF Document 104 Filed 06/08/20 Page 2 of 2
The Honorable Jesse M. Furman
Page 2 of 2

multiple letters to Mr. Eke at the MDC, including prepared summaries of our discovery review,
but he has received absolutely nothing from us. We have enlisted the MDC to assist us in
determining why Mr. Eke has not been receiving his legal mail. In addition, I will consult with
the Government to discus the feasibility of providing this discovery directly to Mr. Eke because
all of our efforts have been unsuccessful so far.

       In accordance with Your Honor’s order dated May 4, 2020, I respectfully request an
extension of the motion schedule for a period of 45 days.


                                                            Respectfully submitted,



                                                            Mark I. Cohen, Esq.

MIC/gmf

Cc: AUSA Olga Zverovich (via ECF)
    AUSA Jarrod Schaeffer (via ECF)
    Mr. Ifeanyi Eke (via mail)




The motion deadline is hereby extended to August 13, 2020; the opposition deadline to August 27,
2020; and the reply deadline to September 3, 2020. The pretrial conference is ADJOURNED from
July 2, 2020, to August 31, 2020, at 3:00 p.m. If the Government wishes for time to be excluded
under the Speedy Trial Act, it shall confer with defense counsel and submit a proposed order to
that effect. The Clerk of Court is directed to terminate Doc. # 103.

                              SO ORDERED.



                              June 8, 2020
